            Case 1:20-cv-01489-AT Document 55 Filed 04/21/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

    BLACK VOTERS MATTER FUND
    and MEGAN GORDON, on behalf of
    herself and all others similarly situated,       CIVIL ACTION FILE NO.
                                                        1:20-CV-01489-AT
                    Plaintiffs,

    v.

    BRAD RAFFENSPERGER, in his
    official capacity as Secretary of State
    of Georgia; DEKALB COUNTY
    BOARD OF REGISTRATION AND
    ELETIONS and all others similarly
    situated,

               Defendants.
    _______________________________

     DEFENDANT DEKALB COUNTY BOARD OF REGISTRATION AND
       ELECTIONS’ RESPONSE TO ORDER DATED APRIL 21, 2020
     REGARDGING SAMPLE DEKALB COUNTY ABSENTEE BALLOTS

         COMES NOW Defendant DeKalb County Board of Registration and

Elections (the “DeKalb BRE”), specially appearing1 to file this response to the

Court’s Order dated April 21, 2020 regarding sample DeKalb County absentee



1
       Pursuant to the Court’s Order date April 21, 2020, this response is being
filed prior to the DeKalb BRE’s response to Plaintiffs’ Complaint. As a result, the
DeKalb BRE specially appears and reserves its right to file any motion pursuant to
Fed. R. Civ. P. R. 12.

                                                 1
              Case 1:20-cv-01489-AT Document 55 Filed 04/21/20 Page 2 of 5




ballot documents (the “Order”).2 On April 21, 2020, the Court entered the Order

directing the DeKalb BRE and Defendant Brad Raffensperger, in his official

capacity as the Georgia Secretary of State (the “Secretary of State” and together

with the DeKalb BRE, “Defendants”), to file with the Court and deliver to

chambers physical copies of (a) five different sample absentee ballots for DeKalb

County (Democratic and Republican, each with and without prior early voting in

the Presidential Preference Primary, and Independent); and (b) the two envelopes

to be included in the package sent to a voter who has registered to vote by absentee

ballot. Due to technical issues, the DeKalb BRE has not yet been unable to produce

electronic copies of the requested samples in a form that can be filed electronically.

           However, the sample ballot forms attached as Exhibit 2 to the Response of

Secretary of State Brad Raffensperger to the Court’s Sua Sponte Order of April 21,

2020 Regarding Absentee Ballots in DeKalb County (the “SOS Response”) [DOC

54], are consistent with the DeKalb BRE’s sample ballot forms, and the DeKalb

BRE therefore joins in the SOS Response. The DeKalb BRE further notes that the

envelopes for the absentee ballots being sent directly by the DeKalb VRE for June

9, 2020 election and primary, while substantially similar to those attached as

Exhibit 3 to the SOS Response, appear to have minor formatting differences. The

DeKalb VRE will file electronic copies of its envelopes as soon as the technical

2
    The Order does not have a docket number.

                                               2
        Case 1:20-cv-01489-AT Document 55 Filed 04/21/20 Page 3 of 5




issues are resolved, and respectfully requests an extension of time through

Wednesday, April 22, 2020 to accomplish this. Further, to the extent the Court

requires physical copies of the ballot forms and envelopes addressed herein to be

produced to chambers, the DeKalb VRE respectfully requests an extension of time

through Thursday, April 23, 2020 at 1:00 p.m. to produce the same.

      Respectfully submitted this 21st day of April, 2020.

                               LAURA K. JOHNSON
                               DEPUTY COUNTY ATTORNEY
                               Georgia Bar No. 392090

                               /s/ IRENE B. VANDER ELS
                               IRENE B. VANDER ELS
                               ASSISTANT COUNTY ATTORNEY
                               Georgia Bar No. 033663

                               SHELLEY D. MOMO
                               ASSISTANT COUNTY ATTORNEY
                               Georgia Bar No. 239608

                               Attorneys for the DeKalb County Board of
                               Registration and Elections


PLEASE ADDRESS ALL
COMMUNICATIONS TO:
Irene B. Vander Els
Shelley D. Momo
DeKalb County Law Department
1300 Commerce Drive, 5th Floor
Decatur, GA 30030
(404) 371-3011



                                        3
         Case 1:20-cv-01489-AT Document 55 Filed 04/21/20 Page 4 of 5




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 BLACK VOTERS MATTER FUND
 and MEGAN GORDON, on behalf of
 herself and all others similarly situated,        CIVIL ACTION FILE NO.
                                                      1:20-CV-01489-AT
                Plaintiffs,

 v.

 BRAD RAFFENSPERGER, in his
 official capacity as Secretary of State
 of Georgia; DEKALB COUNTY
 BOARD OF REGISTRATION AND
 ELETIONS and all others similarly
 situated,

            Defendants.
 _______________________________

                          CERTIFICATE OF SERVICE
      I hereby certify that I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system (which document was prepared in

Times New Roman font, 14-point type, one of the font and point selections

approved by the Court in N.D. Ga. L.R. 5.1(C)), which will automatically send e-

mail notification of such filing to counsel of record.

      This 21st day of April, 2020.
                                           /s/ IRENE B. VANDER ELS
                                           IRENE B. VANDER ELS
                                           ASSISTANT COUNTY ATTORNEY
                                           Georgia Bar No. 033663

                                              4
        Case 1:20-cv-01489-AT Document 55 Filed 04/21/20 Page 5 of 5




PERSONS SERVED:

Dale E. Ho
Sophia Lin Lakin
American Civil Liberties Union Foundation-NY
18th Floor
125 Broad St.
New York, NY 10004

Sean Young
ACLU of Georgia Foundation
1100 Spring St. NW
Suite 640
P.O. Box 77208
Atlanta, GA 30309

Charlene S. McGowan
Kaufman & Forman, P.C.
Building 800
8215 Roswell Rd.
Atlanta, GA 30350

Alexander Fraser Denton
Brian Edward Lake
Joshua Barrett Belinfante
Melanie Leigh Johnson
Vincent Robert Russo, Jr.
Robbins Ross Alloy Belinfante Littlefield LLC
500 14th Street, N.W.
Atlanta, GA 30318




                                       5
